DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11150690. Although the claims at issue are not identical, they are not patentably distinct from each other because they claims similar subject matters.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 20080123314; “Cheng” hereinafter).
Regarding claim 1, Cheng discloses an electronic device comprising: an outer housing (21); and a mounting assembly (22 and 23) coupled to the outer housing that is to mount a peripheral module (24) to the outer housing, wherein the mounting assembly is transition between a first position (fig. 2) in which the peripheral module is recessed (211) within the outer housing (21) and a second position (figs. 3-4) in which the peripheral module (24) is extended out of the outer housing (21), wherein the mounting assembly includes an arm (22) and wherein a rotational position of the arm is to adjust a clearance distance of the peripheral module from the outer housing when the mounting assembly is in the second position (figs 2-4).
Regarding claim 2, Cheng discloses the electronic device of claim 1, further comprising a display screen (26) supported by the outer housing (21).

Claim(s) 1-2, 8 and 11 are rejected under 35 U.S.C. 102(a)(1)/102 a)(2) as being anticipated by Jung et al. (US 20160205293 ; “Jung” hereinafter).
Regarding claim 1, Jung discloses an electronic device comprising: an outer housing (CU); and a mounting assembly (10, 20 and 30) coupled to the outer housing that is to mount a peripheral module (CD) to the outer housing (CU), wherein the mounting assembly is transition between a first position (fig. 2a) in which the peripheral module is recessed within the outer housing (camera module CD is accommodated in the accommodating space of the case member as depicted in fig. 2a) and a second position (figs. 2b-2c) in which the peripheral module is extended out of the outer housing (camera module CD is extended out from the accommodating space of the case member CD as depicted in fig. 2b-2c), wherein the mounting assembly includes an arm (20) and wherein a rotational position of the arm is to adjust a clearance distance of the peripheral module from the outer housing when the mounting assembly is in the second position (Par. [0027], figs 2a-4c).
Regarding claim 2, Jung discloses the electronic device of claim 1, further comprising a display screen (DP) supported by the outer housing (CU).
Regarding claim 8, Jung discloses an electronic device comprising: an outer housing (CU); and a mounting assembly (10, 20, 30) coupled to the outer housing (CU) that is to move a peripheral module (CD) out of the outer housing (CU) to a clearance distance from the outer housing (figs 2b-2c), the mounting assembly including an arm (20) that is rotationally biased to a first angular position (fig. 2c), wherein rotation of the arm away from the first angular position is to adjust the clearance distance (fig. 2b-2c, Par. [0027]).
Regarding claim 11, Jung discloses an electronic device comprising: an outer housing (CU) including a recess (accommodating space of the case member CU into which the module CD is stored in retracted position as depicted in fig. 2a); a peripheral module (CD) positioned within the recess (fig. 2a): a display screen (DP) supported by the outer housing (figs 2a-2c); and a mounting assembly (10, 20, 30) coupled to the outer housing and the peripheral module (figs. 3-4c), wherein the mounting assembly is to move the peripheral module between a first position (fig. 2a) in which an end of the peripheral module to flush with a surface of the outer housing (camera module CD is accommodated in the accommodating space or recess of the case member CU and the upper surface of CD flush with the upper surface of the CU as depicted in fig. 2a) and a second position (figs 2b-2c) in which the end of the peripheral module is extended outward from the surface of the outer housing (CU) to a clearance distance (figs 2b-2c), wherein the mounting assembly incudes an arm (20) that is rotatable between a first angular position (fig. 2c) and a second angular position (fig. 2b) about a rotational axis; and wherein the clearance distance is larger when the arm is in the first angular position that when the rotational arm is in the second angular position (figs 2b-2c).

Allowable Subject Matter
Claims 3-7, 9-10, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, and a combination of limitations that wherein the mounting assembly includes a body slidably coupled to the outer housing to move along a body axis with the peripheral module; wherein the body includes a first side and an aperture extending parallel to the body axis and through the first side; wherein the arm is an elongate member and includes a rotational axis perpendicular to the elongate member, and wherein a contact location on the arm is aligned with the aperture for a probe on the peripheral module to extend through the aperture, to push against the contact location, and to rotate the arm. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, and a combination of limitations that wherein the mounting assembly includes a body slidably coupled to the outer housing to move along a body axis with the peripheral module; wherein the body includes a first side and an aperture extending parallel to the body axis and through the first side; wherein the arm is an elongate member and includes a rotational axis perpendicular to the elongate member, and wherein a contact location on the arm is aligned with the aperture for a probe on the peripheral module to extend through the aperture, to push against the contact location, and to rotate the arm about the rotational axis, away from the first angular position. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, and a combination of limitations that wherein the mounting assembly includes a body slidably coupled to the outer housing to move along a body axis; wherein the body of the mounting assembly includes a body shoulder extending toward the body axis; wherein the arm does not extend alongside the body shoulder when the arm is at the first angular position; and wherein a rotation of the arm away from the first angular position to extends the arm alongside the body shoulder is to decrease the clearance distance. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, and a combination of limitations that wherein the mounting assembly includes a body slidably coupled to the outer housing to move along a body axis; and wherein the peripheral module includes a probe that contacts the arm to rotate the arm from the first angular position to the second angular position. None of the reference art of record discloses or renders obvious such a combination.
Claims 4-7 are objected as being dependent on claim 3.
Claims 16-18 are objected as being dependent on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841